Dismissed and Memorandum Opinion filed October 14, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-09-00078-CV

                  ASPEN EXPLORATION, INC., Appellant

                                      V.
         INTEGRATED PRODUCTION SERVICES, LLC., Appellee

                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2007-33148

                        MEMORANDUM OPINION

      This is an appeal from a judgment signed on October 7, 2008. On March 26,
2009, this court abated the appeal because appellant was named as a debtor in an
involuntary Chapter 7 bankruptcy proceeding in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 08-50325. See Tex.
R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed on July 30, 2019. The
parties failed to advise this court of the bankruptcy court action.

      On September 9, 2021, this court issued an order stating that unless any
party to the appeal filed a motion demonstrating good cause to retain the appeal
within twenty days of the date of the order, this appeal would be dismissed for
want of prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.

                                   PER CURIAM


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                           2